Citation Nr: 1610417	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder; depression, not otherwise specified; and posttraumatic stress disorder. 

2.  Entitlement to service connection for a hepatic disorder, to include hepatic cirrhosis and hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1969.  

This matter comes to the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this matter was subsequently transferred to the RO in Atlanta, Georgia.

In October 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing has been added to the record.  

In February 2013, the Board granted reopening of the Veteran's claim seeking service connection for a psychiatric disorder and remanded the case for further development.

In February 2015, the Board issued a decision which denied both of the issues on appeal.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, based on a Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision and remanded the appeal for additional development and consideration.

In February 2016, the Board granted the Veteran's motion to advance this matter on its docket.

As indicated below, the Veteran passed away in February 2016.  In March 2016, the Veteran's spouse submitted a request for substitution in order to continue the appeal through her.  The RO has not had an opportunity to rule on this request, and the Board may not grant such a motion in the first instance. 38 C.F.R. 3.1010(e) (2015).  Accordingly, this matter is REFERRED to the RO for appropriate action.


FINDING OF FACT

In February 2016, the Board was notified by that the appellant had died earlier that same month.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


